Citation Nr: 0115139	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  01-00 460	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in New York, New York


THE ISSUE

The propriety of the initial 30 percent rating assigned for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had verified active service from September 1965 
to July 1967.  This appeal arises, in part, from a May 1999 
rating decision which granted service connection and assigned 
a 10 percent rating for PTSD from March 17, 1998, the date of 
receipt of the veteran's claim of entitlement to service 
connection for PTSD.  In an October 2000 rating decision, the 
RO increased the rating assigned for the veteran's service-
connected PTSD to the current 30 percent rating from March 
17, 1998.  The veteran continues to express dissatisfaction 
with the 30 percent rating.  Accordingly, and in order to 
comply with the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119 (1999), the issue on appeal is characterized as 
shown on the preceding page.  


REMAND

As an initial matter, the Board of Veterans' Appeals (Board) 
notes that there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The veteran was accorded a VA psychiatric examination in 
August 1998, at the VA Medical Center in Albany, New York 
(Albany VAMC).  He reported that he has had a number of 
problems since his service in Vietnam.  He indicated that he 
has had difficulty getting along with people and, as a 
result, he has held 20 jobs since service.  He is separated 
from his third wife.  He stated that he is easily bothered by 
people and lives alone in a cabin in the woods.  The veteran 
indicated that he sometimes does not see other people for a 
month.  He complained of constant flashbacks and he spoke of 
an episode in which he saw a number of children killed.  In 
one village, he found all of the women and children had been 
killed and their bodies had been booby-trapped in order to 
kill U.S. troops.  Post-service, he sustained a back injury 
and he began receiving worker's compensation benefits in 
1988.  He has not been employed since that time.  Following 
clinical evaluation, the examiner's diagnoses included PTSD, 
which was characterized as mild.  A Global Assessment of 
Functioning (GAF) score of 55 was assigned.  

In October 1998, records of mental status evaluations of the 
veteran by Nellie E. Coakley, R.N., M.Ed., were added to the 
claims folder.  The veteran's complaints were reported to 
include nightmares, feelings of withdrawal, a tendency to 
spend extended periods of time in the woods, problems with 
relationships, social isolation, a tendency toward verbal 
abusiveness and controlling behavior, intrusive recollections 
of Vietnam, which had increased over the previous three 
years, and emotional numbing.  The examiner indicated that 
the veteran "showed numerous signs of PTSD", but the report 
did not include a diagnosis or a GAF score.  

In November 1999, VA psychological evaluations of the veteran 
at Albany VAMC, dated in August 1999 and October 1999, were 
associated with the claims folder.  The psychologist opined 
that the results of psychological testing were consistent 
with PTSD and a moderate level of symptomatology.  The 
psychologist further indicated that the veteran's PTSD 
significantly affected his ability to be in social 
situations, and it was believed that he was mildly to 
moderately depressed.  A GAF score of 40 was assigned.  

In a letter, dated in April 2000, William H. Newkirk, M.S.W., 
of the Vet Center in South Burlington, Vermont, stated that 
the veteran has been diagnosed with chronic, severe PTSD, 
which significantly affects his ability to be in social or 
employment situations.  Mr. Newkirk noted that he had been 
providing individual therapy to the veteran since December 
1999.  

The claims folder contains a memorandum from the RO 
requesting a VA psychiatric examination of the veteran at 
Albany VAMC.  The request is dated in April 2000, and it 
shows that the claims folder was not to be forwarded to the 
examiner for review in connection with the examination.  

The veteran was accorded a VA psychiatric examination in May 
2000, at Albany VAMC.  The veteran reported that, for the 
past two years, he has been receiving outpatient counseling 
from Mr. Newkirk and a female health care provider whose name 
he could not recall.  He attends counseling sessions 
approximately twice a month.  Following clinical evaluation, 
the examiner concluded that the veteran meets the criteria 
for a diagnosis of PTSD, and that the disorder is moderate in 
severity.  The examiner added that the veteran appeared to be 
a seriously impaired man.  His impairment is characterized by 
chronic unemployment, multiple divorces, an inability to 
maintain intimate relationships, a chronically dysphoric 
mood, chronic anxiety, and social avoidance.  The GAF score 
reported was 42, which the examiner opined was consistent 
with serious impairment of function.  

In a "Report of Contact" form completed at the RO in July 
2000, it was indicated that the veteran had contacted the RO, 
and reported that he is receiving medical treatment at a VA 
medical clinic in Plattsburgh, New York, at the Vet Center in 
South Burlington, Vermont, and he is also seeing a counselor.  
The records of the medical treatment at a VA medical clinic 
in Plattsburgh, New York, and the treatment he is receiving 
from the unidentified counselor to whom he referred have not 
been added to the claims folder.  Aside from the letter of 
April 2000, no records of what the veteran has indicated is 
at least a two-year period of treatment at the Vet Center in 
South Burlington, Vermont, have been associated with the 
claims folder.  

In summarizing the evidence, there are GAF scores assigned by 
three different VA examiners in this case of 55, 40, and 42.  
The two most recent GAF scores are 40 and 42.  GAF scores in 
the 40s are compatible with the inability to obtain and 
retain gainful employment.  Further, GAF scores are not 
precisely compatible with VA rating criteria for psychiatric 
disorders.  As such, a further VA psychiatric examination is 
in order.  

Additionally, it appears that there may be numerous records 
of psychiatric treatment of the veteran which have not yet 
been associated with the claims folder.  These records 
include the veteran's medical treatment at a VA medical 
clinic in Plattsburgh, New York, and his medical treatment at 
the Vet Center in South Burlington, Vermont.  

Accordingly, this appeal is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he furnish the names and 
addresses of medical providers of 
treatment for his service-connected PTSD 
since he filed his claim of entitlement 
to service connection for PTSD in March 
1998, including medical treatment at a VA 
medical facility in Plattsburgh, New 
York, and the Vet Center in South 
Burlington, Vermont.  Any releases 
necessary for the furnishing of private 
medical records should be obtained.  All 
records of medical treatment identified 
must be associated with the claims 
folder.  

2.  After the above referenced 
development has been completed, the 
veteran should be accorded a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
All clinical findings must be reported in 
detail.  The examining physician must 
review the claims folder and a copy of 
this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  The examiner must be 
furnished a copy of the VA General Rating 
Formula for Mental Disorders (38 C.F.R. 
§ 4.130, effective on and after November 
7, 1996) and, on examination of the 
veteran, the examiner must comment as to 
the presence or absence of each symptom 
and clinical finding specified therein 
for ratings from zero percent to 100 
percent, and if present, the frequency 
and/or degree(s) of severity thereof.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The RO 
should then adjudicate the claim as to the 
propriety of the initial 30 percent rating 
for service-connected PTSD.  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



